DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The Preliminary Amendment filed on 09/28/2021 has been entered.  The substitute specification has been entered.
Response to Preliminary Remarks
Applicant's Preliminary Remarks filed 09/28/2021 concerning the Preliminary Amendment have been considered and those amendments have been entered.     
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 11-29 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claims 17, 18, 19, 26, 27, and 28:
	Claim interpretation of the claimed "temporary change" is based on Applicant's substitute specification at paragraphs [0039], [0040], and [0061]-[0063].
Claim Objections
Claims 16, 19, and 25 are objected to because of the following informalities:  
Claims 16 and 25 each lack a period at the end of the claim.
Claim 19 depends upon claim 16 and claim 19 claims “detecting the temporary change” in which “the temporary change” lacks antecedent basis in the claims since claim 16 nor claim 11 set forth a claim to detecting a temporary change.  Note corresponding claim 28 avoids this issue by being dependent upon claim 27 which corresponds to claim 18.  Thus, a possible solution to the issue to amend claim 19 to depend upon claim 18.  
Appropriate correction is required.
Double Patenting
Applicant is advised that should claims 12, 13, or 14 be found allowable, claim 29 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 
Method claim 29 is a substantial duplicate of method claims 11 and 12, 11 and 13, and 11 and 14 due to alternative claim format "wherein activating the alternative display mode comprises one of" in claim 29.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-16, 19-25, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeshi Hado et al., JP2020132137A, hereinafter Hado.  Hado is document D1 applied in the EP rejection supplied by Applicant in the Information Disclosure Statement filed on 02/15/2021. 
	Claim 11:
	11.	A method for operating a head-up display for a vehicle (Hado:  refer to general description illustrated in FIGs. 1-5 and described in paragraphs [0005]-[0016]; FIGs. 12A and 12B which illustrates road sign referenced in second embodiment; and refer to second embodiment illustrated in FIGs 15-21 and described in paragraphs [0097]-[0125].), comprising: 
	obtaining an assignment of at least one virtual object that can be displayed to a part of a display environment (Hado: for example virtual object CTn and CTs, refer to second embodiment illustrated in FIGs 15-21 and described in paragraphs [0097]-[0125].); 
	activating a first display mode for the head-up display when the virtual object assigned to the part of the display environment is within a field of view for the head-up display (Hado:  FIG. 21, steps S221, S223, S224, paragraphs [0009] and [0122] “On the other hand, if it is determined in S221 that the road sign is within the angle of view VA, the process proceeds to S223. In S223, a frame image including the superimposed content CTs (see FIG. 12B) is generated, and the process proceeds to S224. In S223 immediately after the result of the angle of view determination in S221 is switched, a frame image is generated so that the transition animation Ats is displayed.”.); and 
	activating an alternate display mode for the head-up display when the object assigned to the part of the environment is at least partially not contained within the field of view for the head-up display, wherein the alternative display mode comprises generating a virtual display (Hado:  FIG. 21, steps S221, S222, S224, paragraphs [0009] and [0122] “If it is determined in S221 that the road sign is outside the angle of
view VA, the process proceeds to S222. In S222, a frame image including the
non-superimposed content CTn (see FIG. 12A) is generated, and the process
proceeds to S224.”.). 
	Claim 12:
	12.	The method of claim 11, wherein activating the alternative display mode comprises activating the alternative display mode based on a type and/or content of the virtual object (Hado:  road sign, paragraphs [0121] and [0122].).  

	Claim 13:
	13.	The method of claim 11, wherein activating the alternative display mode comprises activating the alternative display mode based on a relative position of the virtual object assigned to the part of the display environment and the field of view (Hado:  paragraph [0121] “The display process shown in FIG. 21 is a process of transitioning the labeled image Pts (see FIG. 12) from the non-superimposed content CTn to the superposed content CTs based on the determination within the angle of view by the target position determination unit 76.”.).  
	Claim 14:
	14.	The method of claim 11, wherein activating the alternative display mode comprises offsetting the display environment relative to a center of the field of view, based on a relative position of the object to the field of view (Hado:  paragraph [0124] “In addition, in the transition animation Ats of the second embodiment, the left turn image Ptl or the labeled image Pts moves from the center of the angle of view VA toward the superimposition target Tr.”.).  
	Claim 15:
	15.	The method of claim 11, wherein activating the alternative display mode comprises generating the display environment in or near an edge of the field of view (Hado:  FIGs. 12A and 21, steps S221, S222, S224, paragraphs [0009] and [0122] “If it is determined in S221 that the road sign is outside the angle of
view VA, the process proceeds to S222. In S222, a frame image including the
non-superimposed content CTn (see FIG. 12A) is generated, and the process
proceeds to S224.” and FIG. 12A illustrates generating animation Ats between CTs and CTn in or near an edge of the field of view.).  
	Claim 16:
	16.	The method of claim 11, further comprising at least partially displaying the at least one virtual object when the at least one virtual object overlaps a dimension of the field of view and is not entirely within the field of view (Hado:  range of claimed “at least partially displaying the at least one virtual object” is interpreted to cover fully displaying the at least one virtual object and the range of Hado’s S221 is interpreted to cover claimed “when the at least one virtual object overlaps a dimension of the field of view and is not entirely within the field of view”.)  
	Claim 19:
	19.	The method of claim 16, wherein detecting the temporary change comprises detecting a relative position of the vehicle based on values from at least one accelerometer sensor (Hado:  since the temporary change is undefined in this claim it is considered to be an intended use of Hado’s vehicle position detecting based on values from acceleration sensor 42, paragraphs [0021], [0023], and [0024].).  
	Claims 20-25
	Claims 20-25 are system claim versions of method claims 11-16 and system claims 20-25 are rejected for the same reasons given for method claims 11-16.
	Claim 29:
	Claim 29 is a method claim version of method claims 11, 12, 13, and 14 where (i) corresponds to dependent claim 12, (ii) corresponds to dependent claim 13 and (iii) corresponds to dependent claim 14.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Lyren, US Patent Application Publication No. 2015/0091780, describes in paragraphs [0094], [0097], and [0102] and claim 19 in wearable electronic glasses which is an analogous filed of endeavor (emphasis added): 
[0094] For example, as the wearable electronic device moves, a distance or space between an edge or perimeter of the field of view and the real object and/or the virtual object can increase or decrease depending on the direction of movement of the wearable electronic device. For example, if the real object is located in a center of the field of view of the wearable electronic device and a head of a user moves to his left, then space from a right side of the perimeter of the field of view decreases while space from a left side of the perimeter of the field of view simultaneously increases. If the virtual object were displayed on the right side of the real object, then movement of the wearable electronic device to the left may cause the virtual object to fall outside of the field of view. In other words, as the wearable electronic device continues to move to the left, a distance decreases between the virtual object and a right side of the perimeter of the field of view. If the virtual object does not move its location, then the virtual object will be pushed out of the field of view of the wearable electronic device. To compensate for this movement, the virtual object is moved to a location in the field of view where more space exists between the real object and the perimeter. In this example, the virtual object could be moved from a right side of the real object and to a left side of the real object.
[0097] Consider an example in which a user wears a pair of wearable electronic glasses that provides an elliptical field of view. A real object is located in a center of the ellipse, and a virtual object is displayed on the lens of the glasses and next to and to the left of the real object from the point of view of the user. As the user moves his head to his right, an edge or a perimeter on a left side of the field of view simultaneously moves toward the virtual object. This movement shrinks an available space in the field of view for the virtual object. If the user continues to move his head in the rightward direction, then the virtual object will be outside of the field of view of the user and hence no longer visible. To prevent this from happening, the virtual object moves to a new location with respect to the real object. In this instance, since the user is moving his head to the right, available space on a right side of the real object increases. The virtual object switches from being located at a left side of the real object to being located at an opposite right side of the real object to counteract the movement of the wearable electronic device and change in the field of view.
[0102] Furthermore, the virtual object can move to various locations within the field of view in order to avoid colliding with an edge of the field of view. For example, as the wearable electronic device moves, the virtual object moves to different locations around a perimeter of the real object to avoid occupying a location that would be outside of the field of view.
Claim 19. The non-transitory computer readable storage medium storing instructions of claim 15 further to cause the computer system to execute the method comprising: detect when the virtual object begins to move outside the field of view of the wearable electronic glasses; move, in response to detecting the virtual object moving outside the field of view, the virtual object to a different location with respect to the real object such that the different location situates the virtual object in the field of view of the wearable electronic glasses.
Renate Häuslschmid et al. article titled Augmenting the Driver's View with Peripheral Information on a Windshield Display, describes peripheral information display on a Windshield Display (WSD) which is an analogous field of endeavor to Applicant’s head-up display (HUD) and moving the displayed information.
Thomas W. Frey and H. Jean Page. "Virtual HUD using an HMD.", describes on page 260 in section 5.2 (emphasis added):
“The pilot preference for Fused or Split HMD symbology varied according to the task being performed. The pilots recognized
the tactical advantage of having symbology displayed off-boresight but disliked the lack of a constant relationship, from an
instrument scan perspective, between head/display stabilized and aircraft stabilized data. Fused symbology was for the
approach and landing tasks where the pilot's primary attention was focused in the forward area. As such, a hybrid system is
proposed as being preferable. In this case, when the pilot is looking in the VHLJD area, the symbology would appear fused
and, when the pilot's head moves off boresight a limited amount, specific symbology would become fixed in the HIVED and
continue to be displayed. The exact distance off boresight when the symbology changes from Fused to Split and vice versa
will need to be determined. The exact symbology to be displayed off boresight will also require definition but is likely to
include tactical symbology, airspeed, altitude, and head heading information.”
Allowable Subject Matter
Claims 17, 18, and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Claims 17 and 26:
	The prior art of record fails to teach or suggest in the context of independent claim 11 the limitations present in dependent claim 17 when read in light of Applicant's substitute specification at paragraphs [0039], [0040], and [0061]-[0063].  Claim 26 is a system claim version of method clam 17. The prior art of record fails to teach or suggest in the context of independent claim 20 the limitations present in dependent claim 26 when read in light of Applicant's substitute specification at paragraphs [0039], [0040], and [0061]-[0063].  
	Claims 18 and 27:
	The prior art of record fails to teach or suggest in the context of independent claim 11 the limitations present in dependent claim 18 when read in light of Applicant's substitute specification at paragraphs [0039], [0040], and [0061]-[0063].  Claim 27 is a system claim version of method clam 18. The prior art of record fails to teach or suggest in the context of independent claim 20 the limitations present in dependent claim 27 when read in light of Applicant's substitute specification at paragraphs [0039], [0040], and [0061]-[0063].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613